Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        This communication is in response to Application No. 16/015,830 filed on June 22, 2018 and the AFCP 2.0 presented on December 22, 2020, which amends claims 1, 4, 7, 10, 13, 16 and 18, canceled claims 3, 12 and 17 and presents arguments, is hereby acknowledged. Claims 1-2, 4-11, 13-16 and 18-20 are currently pending and subject to examination.

Allowable Subject Matter
3.      Claims 1-2, 4-11, 13-16 and 18-20 are allowed.

Response to Arguments
4.       With regard to the Applicant’s remarks dated December 22, 2020:
          Regarding rejection of claims 1-2, 4-11, 13-16 and 18-20 under 35 U.S.C. 103, Applicant’s arguments have been fully considered. Applicants argue at pages 8-9 of remarks as filed on December 22, 2020 that the Malamal in view of Lee does not disclose “determining bandwidth capacities for each of a plurality of different telecommunication channels that are each available to send moving picture experts group format file content data to a designated recipient device and differentially routing each of the MPEG-4 data files to individual ones of the plurality of different channels as a function of matching the different respective data sizes of the MPEG-4 data files indicated by respective MPEG-4 standard profile code values of the different MPEG-4 

5.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                     EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
        With Regards to the Applicant’s remarks dated December 22, 2020:
        Regarding rejection of claims 1-2, 4-11, 13-16 and 18-20 under 35 U.S.C. 103, Applicant’s arguments have been fully considered. Applicants argue at pages 8-9 of remarks as filed on December 22, 2020 that the Malamal in view of Lee does not disclose “determining bandwidth capacities for each of a plurality of different telecommunication channels that are each available to send moving picture experts group format file content data to a designated recipient device and differentially routing each of the MPEG-4 data files to individual ones of the plurality of different channels as a function of matching the different respective data sizes of the MPEG-4 data files indicated by respective MPEG-4 standard profile code values of the different MPEG-4 files to the bandwidth capacities of each of the channels that are determined as available to send the moving picture experts group format file content to the designated 
   For Instance, The prior art of record (in particular, Malamal et al. (US 2019/0052937 A1, hereinafter as “Malamal”) does not disclose “determining bandwidth capacities for each of a plurality of different telecommunication channels that are each available to send moving picture experts group format file content data to a designated recipient device and differentially routing each of the MPEG-4 data files to individual ones of the plurality of different channels as a function of matching the different respective data sizes of the MPEG-4 data files indicated by respective MPEG-4 standard profile code values of the different MPEG-4 files to the bandwidth capacities of each of the channels that are determined as available to send the moving picture experts group format file content to the designated recipient device” as recited by amended Independent Claims 1, 10 and 16.
    Rather Malamal discloses identifying sizes of each MPEG-4 data files include audio and video data that have identified by file extension m3u URL (locations referenced by plain text data content of a moving picture experts group format audio layer 3 uniform resource locator file and partitioning M3U8 file (the moving picture experts group format audio layer 3 uniform resource locator file) into sub segments (plurality) of MPEG-4 files (Malamal: [paragraph 0106, 0109-0110, 0132]).
    For Instance, The newly discovered prior art reference Reynolds et al. (US 2004/0045030 A1, hereinafter as “Reynolds”) does not disclose “determining bandwidth capacities for each of a plurality of different telecommunication channels that are each available to send moving picture experts group format file content data to a designated 
      Rather, Reynolds discloses provide a wide variety of streaming media signals to a wide variety of destination receiver devices over a wide variety of transmission channels with varied bandwidths and communication protocols and divides the file into chunks of efficient size for routing (Reynolds: [paragraph 0058, 0124]).
      In light of response presented on December 22, 2020, no better art exists to teach all of the claims limitations as in Independent claims 1, 10 and 16. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claims 1, 10 and 16 are allowable.

6.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

7.    Therefore, Claims 1-2, 4-11, 13-16 and 18-20 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 

8.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.J.S/Examiner, Art Unit 2459       
                                                                                                                                                                                                 /MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459